Citation Nr: 0826960	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-40 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 1993 to 
August 1993, January 2000 to August 2000, and January 2003 to 
April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision.

FINDINGS OF FACT

1.  Upon separation from active duty service, the veteran 
specifically denied that he had ringing of the ears then or 
at any time during his active duty deployment.

2.  The veteran's current claim of experiencing ringing in 
the ears since service is not credible.  

CONCLUSION OF LAW

Criteria for service connection for tinnitus have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 

The veteran contends that he is entitled to service 
connection for his tinnitus because his tinnitus began in 
service.  The veteran asserts that during his recent two 
periods of deployment to Iraq, from April to May 2003 and 
August 2003 to March 2004, he served as a construction 
equipment repairperson and was exposed to excessive noise 
when working with running generators, running compressors, 
and impact (pneumatic) wrenches.  He also asserts that during 
this period, there were frequent mortar attacks and that he 
wore hearing protection some of the time but never at night.  
He asserts that he did not report his ringing of the ears 
during service because he believed that the condition would 
cease once he left the noisy environment and because he 
thought that reporting these symptoms would delay his 
discharge and return home to his family members.

The veteran's service medical records are void of any 
reference to ringing of the ears or diagnosis of tinnitus.  
Although exposure to noise duties is confirmed by service 
reference audiogram, this document showed there were "no" 
ear problems at that time.  (March 2004).  Moreover, when 
completing his post-deployment health assessment in August 
2003, the veteran specifically denied that he had then or had 
ever had ringing in the ears during his deployment.  
Likewise, again in March 2004, he specifically denied then 
having, or during his deployment having, ringing in the ears.  

Since service, the veteran underwent a VA audiometric 
examination in May 2005, at which it was recorded tinnitus 
had its onset in May 2003.  Military noise exposure was noted 
a well as non-military noise exposure as a mechanic, 
motorcyclist, and hunter.

While the veteran is competent to report his tinnitus 
symptomatology, his assertion that his tinnitus began in 
service is belied by both his denial that he had ringing of 
the ears while in service and the absence of any service 
medical record referencing complaints of or treatment for 
tinnitus.  Moreover, the Board also notes that while on 
active duty, the veteran sought treatment for other ailments, 
as evidenced by a June 2003 service medical record reflecting 
treatment for lower back and right hip pain, an October 2003 
service medical record reflecting treatment for a cold, and a 
February 2004 service medical record reflecting treatment for 
sinus and throat symptoms.  Thus, he reflected a habit of 
reporting his health concerns as the presented themselves.  
Accordingly, the Board finds that the veteran's assertion 
that he had tinnitus while in service, but chose not to 
report it is not credible.  Indeed, the argument advanced to 
account for the denial of tinnitus in the service records, 
further supports the conclusion the veteran's current 
contentions are not credible.  It is argued he did not speak 
the truth when evaluated in service in order to achieve the 
short term benefit of a quicker discharge and return home.  
Acknowledging this behavior in service casts doubt on the 
veracity of a post service report of in-service symptoms 
where the benefit to be gained if this is accepted as the 
truth is a lifetime of monetary benefits.  Thus, the evidence 
does not support the conclusion that the veteran's tinnitus 
was incurred in service, and service connection is denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In the present case, required notice was 
completed by a letter dated in April 2005, sent prior to the 
initial adjudication of the veteran's claim.  With respect to 
the duty to assist, the veteran's service medical records 
from his reserve unit have been obtained, and no records 
identified by the veteran as relevant have not been obtained.  
Additionally, the veteran advised in an April 2005 letter, he 
had no additional evidence to submit, and he was provided 
with a VA examination, the report of which has been 
associated with the claims file.  Furthermore, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.  

VA has thus satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for tinnitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


